Citation Nr: 0112858	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-18 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
defective hearing.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from decisions by the RO in Nashville, 
Tennessee, entered in August 1999 and July 2000.

By a decision entered in December 1985, the RO denied a claim 
for service connection for tinnitus.  The veteran was 
notified of the RO's decision, and of his appellate rights, 
but he did not initiate an appeal with respect to that claim 
within one year.  As a result, the RO's decision as to that 
claim became final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2000); 
38 C.F.R. § 19.129 (1985).  By a decision entered in December 
1986, the Board disallowed a claim for service connection for 
bilateral hearing loss.  That decision was final when 
entered.  See 38 C.F.R. § 20.1100(a) (2000).  Consequently, 
because the December 1985 and December 1986 decisions are 
both final, the veteran's current claims of service 
connection for defective hearing and tinnitus may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudications.  
See 38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claims in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claims in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand his claims to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, contacting the service department and making another 
attempt to obtain and/or reconstruct the veteran's service 
medical records.  The action should also include making 
reasonable efforts to obtain copies of any records reflecting 
treatment the veteran may have received for defective hearing 
and/or tinnitus from a Dr. Robert Moore in Gallatin, 
Tennessee, as referred to in a lay statement of record, dated 
in February 1986, and copies of any relevant records of 
testing performed at the Bill Wilkerson Speech and Hearing 
Center, as referred to in a November 1985 letter of record 
from Joseph E. Hurt, M.D.  In addition, because the record 
contains only letters, and no clinical records, from Dr. 
Hurt, Dr. Michael E. Glasscock, III, Dr. Bruce P'Pool, Sr., 
and the veteran's audiologist, Jewell Baggett-Strehlau, the 
RO's action should include making reasonable efforts to 
obtain records of treatment from these providers.  38 C.F.R. 
§ 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  Development 
should include, among other things, 
contacting the service department and 
making another attempt to obtain and/or 
reconstruct the veteran's service 
medical records.  Development should 
also include making reasonable efforts 
to obtain copies of any records 
reflecting treatment the veteran may 
have received for defective hearing 
and/or tinnitus from a Dr. Robert Moore 
in Gallatin, Tennessee, and copies of 
any relevant records of testing 
performed at the Bill Wilkerson Speech 
and Hearing Center.  Development should 
further include making reasonable 
efforts to obtain copies of relevant 
clinical records from Drs. Hurt, 
Glasscock, and P'Pool, and the veteran's 
audiologist, Jewell Baggett-Strehlau.

2.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims.  If any benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


